191 P.3d 761 (2008)
222 Or.App. 93
STATE of Oregon, Plaintiff-Respondent,
v.
Ronald Lee BALTAZAR, Defendant-Appellant.
050834800; A131230.
Court of Appeals of Oregon.
Argued and Submitted May 28, 2008.
Decided August 20, 2008.
Anne Fujita Munsey, Senior Deputy Public Defender, argued the cause for appellant. With her on the briefs was Peter Gartlan, Chief Defender, Legal Services Division, Office of Public Defense Services.
Jeremy Rice, Assistant Attorney General, argued the cause for respondent. With him on the brief were Hardy Myers, Attorney General, and Mary H. Williams, Solicitor General.
Before BREWER, Chief Judge, and ORTEGA, Judge, and CARSON, Senior Judge.
PER CURIAM.
Affirmed. State v. Maiden, 222 Or.App. 9, 191 P.3d 803 (2008); State v. Willis, 219 Or.App. 268, 182 P.3d 891 (2008).